MEMORANDUM **
Dary Riedlinger appeals pro se from the district court’s judgment dismissing his action seeking to enjoin his ongoing state criminal proceedings. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Green v. City of Tucson, 255 F.3d 1086, 1093 (9th Cir.) (en banc), cert. dismissed, 533 U.S. 966, 122 S.Ct. 4, 150 L.Ed.2d 787 (2001), and we affirm.
The district court properly dismissed Riedlinger’s action because, subject to ex-*380eeptions not applicable here, Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971), prohibits federal courts from enjoining pending state criminal prosecutions. See Younger, 401 U.S. at 43; Columbia Basin Apartment Ass’n v. City of Pasco, 268 F.3d 791, 799 (9th Cir.2001) (stating that a federal action must be dismissed pursuant to Younger if the state proceeding (1) is ongoing, (2) implicates important state interests, and (3) provides the plaintiff an adequate opportunity to litigate its federal claims).
Riedlinger’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.